

Exhibit 10(nn)


SIXTH AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
entered into as of February 28, 2005, by and among Alpine Holdco Inc., a
Delaware corporation ("Parent"), Essex Electric Inc., a Delaware corporation
("Electric"; Parent and Electric are collectively, the "Borrowers" and each, a
"Borrower"), Wells Fargo Foothill, Inc., as agent ("Agent") for the Lenders
(defined below) and as a Lender, Congress Financial Corporation (Central), as
documentation agent for the Lenders ("Documentation Agent") and as a Lender, and
the undersigned Lenders.
 
WHEREAS, Borrowers, Credit Party, Agent, Documentation Agent and certain other
financial institutions from time to time party thereto (the "Lenders") are
parties to that certain Loan and Security Agreement dated as of December 11,
2002 (as amended from time to time, the "Loan Agreement"); and
 
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement in
certain respects, subject to the terms and conditions contained herein.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.  Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Loan Agreement.
 
2.  Amendment to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 6 hereof, the Loan Agreement is amended in the following
respects:
 
(a)  The defined term "EBITDA" set forth in Section 1.1 of the Loan Agreement is
amended and restated in its entirety, as follows:
 
"EBITDA" means, with respect to any fiscal period, Parent's and its
Subsidiaries' consolidated net earnings (or loss), minus extraordinary gains,
plus, to the extent deducted in determining net earnings (or loss) for such
period, (i) interest expense, (ii) income taxes, (iii) depreciation and
amortization, (iv) management fees under the Management Agreements accrued but
not paid due to the operation of the terms of this Agreement, (v) cash,
nonrecurring charges incurred during the 2004 fiscal year in an aggregate amount
not to exceed $5,500,000, (vi) (A) non-cash, recurring year-end LIFO adjustments
relating to the purchase of copper cathode and rod by Electric, and (B)
non-cash, non-recurring adjustments made as a result of a sale or other
disposition consummated in accordance with the provisions of this Agreement of
(1) the Real Property and other assets comprising the facility of Electric
located at 190 Polk Street, Orleans, Indiana and/or (2) the Real Property and
other assets comprising the facility of Electric located at 1620 East Malone
Avenue, Sikeston, Missouri, (vii) nonrecurring charges incurred during the 2005
fiscal year in connection with Electric's restructuring activities in an
aggregate amount not to exceed $2,800,000, and (viii) the non-cash, nonrecurring
charge in an amount not to exceed $400,000 incurred in connection with the
issuance to Superior of shares of the common stock of Electric in January, 2005.
 

--------------------------------------------------------------------------------


 
(b)  Section 7.21(a)(i) of the Loan Agreement is amended and restated in its
entirety, as follows:
 
"(i) Minimum EBITDA. EBITDA, measured on a fiscal month-end basis, for each
period set forth below, of not less than the required amount set forth in the
column labeled "Minimum EBITDA" in the following table for the applicable period
set forth opposite thereto:
 
 
Period
Minimum
EBITDA
1 month period ending January 31, 2005
($1,194,000)
2 month period ending February 28, 2005
($2,236,000)
3 month period ending March 31, 2005
($3,004,000)
4 month period ending April 30, 2005
($3,359,000)
5 month period ending May 31, 2005
($3,434,000)
6 month period ending June 30, 2005
($2,953,000)
7 month period ending July 31, 2005
($2,333,000)
8 month period ending August 31, 2005
($1,648,000)
9 month period ending September 30, 2005
($1,004,000)
10 month period ending October 31, 2005
($5,000)
11 month period ending November 30, 2005
$458,000
12 month period ending December 31, 2005
$812,000
12 month period ending January 31, 2006 and the 12 month period ending on the
last day of each month thereafter
$5,000,000



 
(c)  Section 7.21(c)(i) of the Loan Agreement is amended and restated in its
entirety as follows:
 
-2-

--------------------------------------------------------------------------------


 
"(i) Capital Expenditures. Capital expenditures in any period set forth below in
excess of the amount set forth in the following table for the applicable period:
 
Period
Amount
Fiscal year ending December 31, 2005
$5,800,000
Fiscal year ending December 31, 2006 and each fiscal year thereafter
$2,000,000



3.  Amendment Fee. Borrowers hereby agree to pay to Agent on the date hereof,
for pro rata distribution to the Lenders, an amendment fee of $50,000, which fee
shall be non-refundable and fully earned as of the date hereof. The foregoing
amendment fee is in addition to, and not in lieu of, all other fees charged to
Borrowers under the Loan Documents.
 
4.  Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan Documents as appropriate to express the agreements contained herein. In
all other respects, the Loan Agreement and the Loan Documents shall remain
unchanged and in full force and effect in accordance with their original terms.
 
5.  Covenant Regarding 2006 Financial Covenants. Each party hereto covenants and
agrees that it will undertake to negotiate in good faith revisions to the
Minimum EBITDA covenant for the 2006 fiscal year and the Capital Expenditures
covenant for the 2006 fiscal year set forth in Section 7.21 of the Loan
Agreement on the basis of Companies' Projections for the 2006 fiscal year that
are delivered to Agent pursuant to Section 6.3(c) of the Loan Agreement and
approved by Required Lenders.
 
6.  Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:
 
(a)  Each party hereto shall have executed and delivered this Amendment to
Agent;
 
(b)  Companies shall have delivered to Agent such documents, agreements and
instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;
 
(c)  No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment;
 
(d)  All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent and its legal counsel; and
 
-3-

--------------------------------------------------------------------------------


 
(e)  Each Lender shall have received the portion of the amendment fee payable to
such Lender on the date of this Agreement under Section 3 hereof.
 
7.  Miscellaneous.
 
(a)  Representations and Warranties. In order to induce Agent to enter into this
Amendment, each Company hereby warrants to Agent, as of the date hereof, that
the representations and warranties of Companies contained in the Loan Agreement
are true and correct as of the date hereof as if made on the date hereof (other
than those which, by their terms, specifically are made as of certain dates
prior to the date hereof).
 
(b)  Expenses. Companies, jointly and severally, agree to pay on demand all
costs and expenses of Agent (including the reasonable fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. In addition, Companies agree, jointly and
severally, to pay, and save Agent harmless from all liability for, any stamp or
other taxes which may be payable in connection with the execution or delivery of
this Amendment or the Loan Agreement, as amended hereby, and the execution and
delivery of any instruments or documents provided for herein or delivered or to
be delivered hereunder or in connection herewith. All obligations provided
herein shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.
 
(c)  Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of Georgia.
 
(d)  Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
 
8.  Release.
 
(a)  In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Company, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Company or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.
 
-4-

--------------------------------------------------------------------------------


 
(b)  Each Company understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
 
(c)  Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
 
[Signature pages follow]
 
-5-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
BORROWERS:
 
ALPINE HOLDCO INC.,
a Delaware corporation
 
By /s/ David A. Owen                                                    
Title Vice-President Finance                                         
 
ESSEX ELECTRIC INC.,
a Delaware corporation
 
By /s/ David A. Owen                                                    
Title Vice-President Finance                                         

 

 
AGENT:
 
WELLS FARGO FOOTHILL, INC.,
a California corporation
 
 
By /s/ Victor Barwig                                                      
Title Senior Vice-President                                           
   
DOCUMENTATION AGENT:
 
CONGRESS FINANCIAL CORPORATION (CENTRAL),
an Illinois corporation
 
 
By /s/ Laura J. Wheeland                                               
Title Vice-President                                                         




--------------------------------------------------------------------------------





LENDERS:
 
WELLS FARGO FOOTHILL, INC.
 
 
By /s/ Victor Barwig                                                          
Title Senior Vice-President                                               
 
STANDARD FEDERAL BANK NATIONAL ASSOCIATION
 
By: LaSalle Business Credit, LLC, its Agent
 
 
By _____________________________________
Title ____________________________________
 
CONGRESS FINANCIAL CORPORATION (CENTRAL) 
 
 
By /s/ Laura J. Wheeland                                                 
Title Vice-President                                                           



 

--------------------------------------------------------------------------------

